





AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
FORM OF PERFORMANCE STOCK UNIT AWARD AGREEMENT


AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants you (“Participant”), on
[DATE] (the “Grant Date”), a Performance Stock Unit Award (the “Award”) of
forfeitable performance stock units of the Company (“PSUs”), each PSU
representing the right to receive one share of the Company’s common stock, par
value $0.10 per share (“Common Stock”), subject to the restrictions, terms and
conditions herein.
WHEREAS, Participant has been selected as a participant in the three-year
performance stock unit program of the Company covering the Company’s 20[XX],
20[XX] and 20[XX] fiscal years, as described in the letter previously provided
to Participant (the “PSU Award Letter”); and
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company has determined that it would be in the best interests of the
Company and its stockholders to grant the award provided for herein to
Participant, on the terms and conditions described in this Performance Stock
Unit Award Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
Terms and Conditions.



(a)Award. Subject to the other terms and conditions contained in this Agreement,
the actual number of PSUs that are earned, if any, pursuant to the terms and
conditions of the Award will be determined by the Company (the “Total Award”)
and shall be computed in accordance with Section 3 below, as a percentage of the
sum of (i) the Target Number of PSUs set forth in the PSU Award Letter (the
“Target Award”) plus (ii) any Dividend Equivalent PSUs (as defined below). The
Total Award shall be a whole number of PSUs only.


(b)Performance Period; Measurement Period. Subject to the other terms and
conditions contained in this Agreement, the performance period for the Award
commenced on July 1, 20[XX] and shall terminate on June 30, 20[XX] (the
“Performance Period”). During the Performance Period there will be three (3)
separate measurement periods (each, a “Measurement Period”) of the Company’s
performance based on a financial metric established by the Committee and
communicated to the Participant (the “Financial Metric”).


(c)Dividend Equivalents. Until shares of Common Stock are delivered to
Participant in respect of the settlement of the Award, at no time shall
Participant be deemed for any purpose to be the owner of shares of Common Stock
in connection with the Award and Participant shall have no right to dividends in
respect of the Award; provided, however, that each time the Company pays a
dividend with respect to a share of Common Stock during the period from the
Grant Date to the Payout Date (as defined below), Participant shall be credited
with an additional number of PSUs (the “Dividend Equivalent PSUs”) equal to (i)
the quotient obtained by dividing the amount of such dividend by the Fair Market
Value (as defined in the Plan) of a share of Common Stock on such date,
multiplied by (ii) the Target Award.


(d)Settlement. For Participants whose home country is the United States, subject
to the other terms and conditions contained in this Agreement, the Company shall
settle the Award by causing one share of Common Stock for each PSU in the Total
Award that is outstanding (and not previously forfeited) as of the Payout Date
to be registered in the name of Participant and held in book-entry form on the
Payout Date. For Participants whose home country is not the United States,
subject to the other terms and conditions contained in this Agreement, the
Company shall settle the Award by the payment to the Participant in cash
(without interest) of an amount equal to the Fair Market Value of the PSUs (the
U.S. dollar value of your PSUs will be converted into your local currency using
the exchange rate determined by the Company) on the Payout Date, in each case,
subject to applicable withholding taxes.


2.
Forfeiture of PSUs.



(a)Termination of Employment Generally. Except as otherwise determined by the
Company in its sole discretion or as provided in Section 2(b) or Section 3(d)
below, all PSUs and Dividend Equivalent PSUs





--------------------------------------------------------------------------------





shall be forfeited without consideration to Participant upon Participant’s
termination of employment with the Company or its Affiliates for any reason (and
Participant shall forfeit any rights to receive shares of Common Stock or cash
in respect of the Award).


(b)Termination due to Death, Disability or Retirement. In the event that after
completion of the first Measurement Period in the Performance Period but prior
to the end of the Performance Period, Participant’s employment with the Company
is terminated due to death, Disability (as defined in the Plan) or retirement
(defined for purposes of this Agreement as voluntary termination of employment
at or after age 65, or age 55 with 10 years of service with the Company or its
Affiliates), Participant shall be entitled to receive a pro-rata portion of the
Award determined in accordance with Section 3. For the avoidance of doubt, if a
Participant’s employment is terminated prior to June 30, 20[XX] due to death,
Disability or retirement, the Award and any rights to receive shares of Common
Stock, cash and Dividend Equivalent PSUs with respect thereto, will be forfeited
without consideration.


3.
    Performance Determinations.



(a)Subject to the other terms and conditions contained in this Agreement, prior
to or during each Measurement Period, the Company will adopt a schedule setting
forth for such Measurement Period potential ranges of the Company’s Financial
Metric (which may be an absolute dollar or other value for such period, or
growth percentage relative to a prior period, as the Company may determine). If
Participant is employed with the Company or its Affiliates at the completion of
the Performance Period, then following completion of the Performance Period the
Company will determine the Total Award, calculated as the number (rounded down
to the nearest whole PSU) equal to the product of (i) the Target Award plus any
Dividend Equivalent PSUs and (ii) the Final Payout Percentage.


(b)If Participant’s employment with the Company or its Affiliates has terminated
after the first Measurement Period within the Performance Period but prior to
the end of the Performance Period due to death or Disability, then as soon as
administratively feasible (in the Committee’s sole discretion) following such
termination the Company will determine the Total Award, calculated as the number
(rounded down to the nearest whole PSU) equal to the product of (i) the Target
Award plus any Dividend Equivalent PSUs, (ii) the Final Payout Percentage, and
(iii) the Pro-Rata Percentage.


(c)If Participant’s employment with the Company and its Affiliates has
terminated after the first Measurement Period within the Performance Period but
prior to the end of the Performance Period due to retirement, then following
completion of the Performance Period the Company will determine the Total Award,
calculated as the number (rounded down to the nearest whole PSU) equal to the
product of (i) the Target Award plus any Dividend Equivalent PSUs, (ii) the
Final Payout Percentage, and (iii) the Pro-Rata Percentage.


(d)If Participant’s employment with the Company or its Affiliates (or any
successor thereto) is terminated within 24 months following a Change in Control
either (x) by the Company or its Affiliates (or any successor thereto) without
Cause (as defined in the Company’s Change in Control Severance Plan for
Corporate Officers, as amended (the “CIC Plan”)) or (y) by Participant with Good
Reason (as defined in the CIC Plan), then as soon as administratively feasible
following such termination by the Company or its Affiliates (or any successor
thereto), the Company (or any successor thereto) will determine the Total Award,
calculated as the number (rounded down to the nearest whole PSU) equal to the
product of (i) the Target Award plus any Dividend Equivalent PSUs and (ii) the
Final Payout Percentage.


(e)If in connection with a Change in Control the successor company, or a parent
of the successor company, in the Change in Control does not agree to assume,
replace, or substitute the PSUs granted hereunder (as of the consummation of
such Change in Control) with PSUs on substantially identical terms, as
determined by the Committee, then as of immediately prior to such Change in
Control, the Company will determine the Total Award, calculated as the number
(rounded down to the nearest whole PSU) equal to the product of (i) the Target
Award plus any Dividend Equivalent PSUs and (ii) the Final Payout Percentage.


(f)For purposes of this Agreement:


(i)
“Final Payout Percentage” is a number, expressed as a percentage, equal to the
sum of each Yearly Performance Percentage during the Performance Period, divided
by 3; provided, however, that if the Company’s total shareholder return (“TSR”)
for the Performance Period is not positive, then the Final






--------------------------------------------------------------------------------





Payout Percentage shall not exceed 100% (the “TSR Cap”); provided, further, that
the TSR Cap shall not apply to any Participant whose employment terminates due
to death or Disability prior to completion of the Performance Period or if a
Change of Control occurs prior to the completion of the Performance Period.


(ii)
“Payout Date” shall be:



•
September 20[XX] or as soon as administratively feasible (but not later than 60
days) thereafter if Participant remains employed with the Company or its
Affiliates until the end of the Performance Period;



•
September 20[XX] or as soon as administratively feasible (but not later than 60
days) thereafter if Participant’s employment with the Company and its Affiliates
terminates due to retirement after completion of the first Measurement Period in
the Performance Period but prior to the end of the Performance Period; provided
that if Participant subsequently dies or becomes Disabled during the Performance
Period, the Payout Date shall be as soon as administratively feasible (but not
later than 60 days) after Participant’s death or Disability;



•
as soon as administratively feasible (but not later than 60 days) after
termination of employment if Participant’s employment with the Company and its
Affiliates terminates due to death or Disability after completion of the first
Measurement Period in the Performance Period but prior to the end of the
Performance Period, or if Section 3(d) applies; and



•
immediately prior to the Change in Control if Section 3(e) applies.



(iii)
“Pro-Rata Percentage” is a number, expressed as a percentage, equal to the
quotient of (i) the number of completed months from July 1, 20[XX] until the
date of Participant’s termination of employment, divided by (ii) 36.



(iv)
“Yearly Performance Percentage” is a number, expressed as a percentage,
determined by the Company using straight line interpolation between the low and
high of the Financial Metric range (whether a dollar or other value, or a growth
percentage) for each Measurement Period, based upon the Company’s actual
performance with respect to such Financial Metric for such Measurement Period;
provided, that if Participant’s employment with the Company and its Affiliates
terminates due to death or Disability after completion of the first Measurement
Period in the Performance Period but prior to the end of the Performance Period,
the Yearly Performance Percentage will be deemed to be 100% for each Measurement
Period in the Performance Period not completed prior to Participant’s
termination of employment; provided, further, that if Participant’s employment
with the Company and its Affiliates terminates due to retirement after
completion of the first Measurement Period in the Performance Period and
Participant subsequently dies or becomes Disabled prior to completion of the
Performance Period, the Yearly Performance Percentage will be deemed to be 100%
for each Measurement Period in the Performance Period not completed prior to
Participant’s death or Disability; provided, further, that in the event of a
Change in Control, then the Yearly Performance Percentage will be deemed to be
100% for each Measurement Period in the Performance Period not completed prior
to such Change in Control.



(g)All determinations with respect to the Award or this Agreement by the Company
or Committee, including, without limitation, determinations of the Financial
Metric amount for any Measurement Period, the Financial Metric growth relative
to a prior period, TSR, Yearly Performance Percentage and Pro-Rata Percentage,
and timing of settlements, shall be within the Company’s absolute discretion and
shall be final, binding and conclusive on Participant.


4.
Restrictive Covenant Agreement; Clawback; Incorporation by Reference.



(a)Restrictive Covenant Agreement. This Award is conditioned upon the
Participant’s agreement to the Restrictive Covenant Agreement furnished herewith
and which includes, among other provisions, certain non-competition,
non-solicitation and non-disclosure covenants. If Participant does not agree
(whether electronically or otherwise) to the Restrictive Covenant Agreement
within ninety (90) days from the date of this Award, this Award shall be
terminable by the Company.





--------------------------------------------------------------------------------





(b)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the PSUs may be forfeited without consideration if Participant, as
determined by the Committee in its sole discretion (i) engages in an activity
that is in conflict with or adverse to the interests of the Company or any
Affiliate, including but not limited to fraud or conduct contributing to any
financial restatements or irregularities, or (ii) without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement (including the
Restrictive Covenant Agreement furnished herewith) between Participant and the
Company or any Affiliate. If Participant engages in any activity referred to in
the preceding sentence, Participant shall, at the sole discretion of the
Committee, forfeit any gain realized in respect of the PSUs (which gain shall be
deemed to be an amount equal to the Fair Market Value, on the applicable Payout
Date, of the shares of Common Stock or cash delivered to Participant under this
Award), and repay such gain to the Company.


(c)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of any inconsistency
between this Agreement and the terms of the CIC Plan that would otherwise apply
to the PSUs herein granted, the terms of this Agreement shall control.


5.
Compliance with Legal Requirements. The granting and delivery of the Award, and
any other obligations of the Company under this Agreement, shall be subject to
all applicable federal, state, local and foreign laws, rules and regulations and
to such approvals by any regulatory or governmental agency as may be required.



6.
Transferability. No PSUs may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate.



7.
Miscellaneous.



(a)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(b)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(c)No Right to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant with or without cause at any time for any reason
whatsoever. Although over the course of employment terms and conditions of
employment may change, the at-will term of employment will not change.


(d)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, Participant and
Participant’s beneficiaries, executors, administrators, heirs and successors.


(e)Entire Agreement. This Agreement, the Plan and the Restrictive Covenant
Agreement contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto; provided,
however, that the Participant understands that Participant may have an existing
agreement(s) with the Company, through prior awards, acquisition of a prior
employer or otherwise, that may include the same or similar covenants as those
in Restrictive Covenant Agreement furnished herewith, and acknowledges that the
Restrictive Covenant Agreement is meant to supplement any such agreement(s) such
that the covenants in the agreements that provide the Company with the greatest
protection enforceable under applicable law shall control, and that the parties
do not intend to create any ambiguity or conflict through the execution of the
Restrictive Covenant Agreement that





--------------------------------------------------------------------------------





would release Participant from the obligations Participant has assumed under the
restrictive covenants in any of these agreements. No change or modification of
any provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of Participant under the Plan.


(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


(g)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.     






AUTOMATIC DATA PROCESSING, INC.




_____________________________________________







